Appeal from a judgment of the Supreme Court at Special Term, entered in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to section 16-102 of the Election Law, seeking to declare invalid the certificate of authorization authorizing the designation of respondent Hinchey as a candidate of the Liberal Party for the office of Assemblyman from the 101st Assembly District in the September 9, 1980 primary'election. Judgment affirmed, without costs. No opinion. Mahoney, P. J., Greenblott, Kane, Casey and Herlihy, JJ., concur.